Citation Nr: 1010074	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  06-27 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1976 and from February 1, 1977 to May 6, 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.


FINDING OF FACT

The Veteran has a schizoaffective disorder which first 
developed during his second period of military service.


CONCLUSION OF LAW

The criteria for service connection for a schizoaffective 
disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

The Veteran's service treatment records from his first period 
of service show no treatment for any psychiatric disability.  
When examined in June 1976 for discharge from his first 
period of service the Veteran reported memory loss or 
amnesia, but no psychiatric disability was found on discharge 
examination. 

The service treatment records for the Veteran's second period 
of service do not include entrance or separation examination 
reports.  The service treatment records do show that the 
Veteran was sent for mental health evaluation on three 
occasions.  On February 15, 1977, it was noted that the 
Veteran was having difficulty adjusting to reentry into 
service.  On February 16, 1977, it was noted that the Veteran 
discussed telepathy.  In March 1977 it was noted that a 
mental health evaluation was requested for military retention 
potential, but it does not appear that any diagnosis was 
provided.  

The Veteran reported on an authorization form dated in August 
2006 that he had had psychiatric treatment at the Community 
Council for Mental Health and Mental Retardation, Inc. 
(CCMHMR) beginning in 1991.  The Veteran reported in December 
2006 that records from the CCMHMR were unavailable.

VA medical records dated from August 1997 show continuing 
psychiatric treatment, variously diagnosed as schizoaffective 
disorder, major depressive disorder and generalized anxiety 
disorder.  A November 2004 VA medical record notes that the 
Veteran had received VA treatment for a schizoaffective 
disorder since 1995.  

In an August 2006 letter a VA therapist stated that there was 
evidence that the Veteran's psychiatric disorder began in 
service and had continued ever since.

In a September 2009 letter, the Veteran's treating VA 
physician discussed the findings noted on the Veteran's 
service treatment records, discussed the Veteran's VA 
treatment records since 1999, and discussed her own treatment 
of the Veteran.  Based on these factors, she opined that it 
was highly likely that the initial symptoms of the Veteran's 
current schizoaffective disorder were shown in service in 
1977.

In an October 2009 letter, the Veteran's VA therapist opined 
that the Veteran had a schizoaffective disorder during his 
service in the Army in 1977, and opined that the Veteran had 
experienced that disorder ever since.

The Board recognizes that the Veteran did not receive an 
actual diagnosis of schizoaffective disorder until many years 
after service.  The fact remains, however, that the Veteran 
first received psychiatric evaluation during his second 
period of service and that both a VA physician and a VA 
therapist have opined that the Veteran's current 
schizoaffective disorder began during the Veteran's second 
period of service.  The Board also notes that there is no 
medical evidence to the contrary and that there is no medical 
evidence indicating that the Veteran experienced a 
schizoaffective disorder prior to his second period of 
service.  Accordingly, service connection for a 
schizoaffective disorder is warranted.  38 C.F.R. § 3.303; 
see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a schizoaffective disorder is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


